MARKS, Acting P. J.
This is a motion to dismiss an appeal from a judgment of the Superior Court of Kern *32County which was entered on June 10, 1931. On June 5, 1935, the superior court made an order terminating the proceedings to procure a transcript under the provisions of section 953a of the Code of Civil Procedure. There arc no proceedings pending to procure a bill of exceptions. Nothing has been filed in this court except the notice of motion to dismiss the appeal, points and authorities, affidavit of service and the supporting certificate of the county clerk of Kern County.
The motion is granted and the appeal is dismissed.
Jennings, J., concurred.